Citation Nr: 0948040	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable evaluation for 
urethral constricture.

4.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
radical prostatectomy, other than urethral stricture.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and L.R.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Buffalo, New 
York, Regional Office (RO) Department of Veterans Affairs 
(VA).  The Board first considered the appeal in November 2006 
and determined that additional development of the medical 
record was required in order to make a decision.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that when it considered this matter in 
November 2006, the issue of entitlement to compensation under 
Section 1151 had not been resolved.  Following the requested 
development of the medical record, the claim was granted in a 
March 2009 rating decision for the additional disability of 
urethral constricture and a noncompensable rating was 
assigned.  The Veteran appealed the assignment of that 
evaluation and continued his appeal with respect to 
entitlement to compensation under Section 1151 for the 
claimed disabilities of erectile dysfunction and 
incontinence.  As such, the issues are separately set out on 
the title page of this decision for clarity.

The Veteran appeared at a June 2006 hearing before the Board 
in Washington D.C.  A transcript is of record.    

In May 2009, the Veteran submitted a statement along with 
additional medical evidence.  He did not waive review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  This evidence relates to his claims of 
entitlement to increased ratings.  Consequently, the issue of 
entitlement to compensation under Section 1151 for erectile 
dysfunction and incontinence may be adjudicated at this time 
even though the other claims must be remanded for additional 
consideration by the AOJ.

In the Veteran's May 2009 statement, he averred that he was 
dropped at a VA hospital.  He did not provide a date of the 
incident, but asserts that it increased his low back 
disability.  This has not been developed for appellate 
consideration and, as such, is not properly before the Board.  
Therefore, the matter is REFERRED to the RO to contact the 
Veteran to determine if he is raising an additional claim of 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151. 

The issues of entitlement to an evaluation in excess of 20 
percent for degenerative changes of the lumbar spine, 
entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee, and entitlement 
to an initial compensable evaluation for the urethral 
constricture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have an additional disability due to 
the radical prostatectomy performed at a VA medical facility 
other than urethral stricture, nor is the proximate cause of 
any erectile dysfunction or incontinence due to the 
carelessness, negligence, lack of proper skill, errors in 
judgement, or similar instance of fault on the part of VA in 
furnishing hospital/medical treatment; or due to an event not 
reasonably foreseeable.

CONCLUSION OF LAW

Criteria for compensation for the residuals of radical 
prostatectomy other than urethral stricture (claimed as 
incontinence and erectile dysfunction) due to hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA are not met.  38 U.S.C.A. § 1151 
(West Supp. 2009); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board must consider 
whether VA met its duties as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has both duties to notify 
and assist claimants in substantiating a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
with additional notice in May 2007, April 2008, and July 
2008, subsequent to the June 2004 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio, 16 Vet. App. 183, identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  While the May 2007, 
April 2008, and July 2008 notices were not provided prior to 
the June 2004 adjudication, the Veteran's Section 1151 claim 
was readjudicated in March 2009, thus making all notices 
preadjudicatory as per Mayfield.  Consequently, the Board 
finds that VA has met its duty to notify the Veteran with 
respect to the single issue being decided herein.
  
Duty to Assist

VA also has a duty to assist the Veteran in substantiating 
his claim.  A review of the record reveals that VA obtained 
identified treatment records and Social Security 
Administration (SSA) records, assisted the Veteran in 
obtaining evidence, afforded the Veteran a VA examination in 
January 2009, and afforded the Veteran the opportunity to 
give testimony before the Board in June 2006 in Washington 
D.C.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  Therefore, the Board finds 
that VA has also complied with its assistance requirements 
and the Veteran is not prejudiced by a decision on the 
remainder of his Section 1151 claim at this time.  
Accordingly, the Board turns to the merits of the claim.

The Veteran contends that he developed erectile dysfunction 
and bladder incontinence as a result of the care provided to 
him at a VA medical facility after his November 2003 radical 
prostatectomy.  It is important to note at is juncture that 
VA has granted service connection for urethral constricture 
under Section 1151 as a result of the November 2003 surgical 
removal of the prostate and follow-up care.  Although the 
Veteran makes arguments with respect to his claim of 
entitlement to a compensable rating for the urethral 
constricture regarding leakage, the Board here undertakes to 
consider bladder incontinence separate from any leakage 
complaints that may be associated with the service-connected 
urethral constricture.

Laws and Regulations

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits. See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision. The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104- 
204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.  The Board notes that the current claim was received 
in March 2004 and, as such, the current statute and 
regulations are applied.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background

The Veteran contends that VA was negligent in determining 
that he had cancer of the prostate, in performing a 
prostatectomy, and in its aftercare.  At a Board hearing in 
June 2006, he testified that he has residual disability as 
result of the surgery, including bladder incontinence and 
erectile dysfunction.  As noted above, the Board is not here 
considering symptoms associated with urethral constricture as 
that claim has already been granted.

On the claim received in March 2004, the Veteran asserted 
that before his prostate was removed at the VA medical Center 
in Syracuse, New York, in November 2003, his prostate-
specific antigen (PSA) level was 0.2; however, after the 
surgery his PSA was 0.1.  The Veteran noted that records 
after surgery show that no cancer was present.  He asserted 
that he underwent unnecessary surgery and that the prostate 
removal was done negligently by the VA medical center in 
Syracuse.  

The Veteran stated in May 2004 that the incision from the 
surgery was not healed and that he had required a further 
emergency surgery at the VA medical center in Syracuse to 
remove scar tissue to drain his bladder.  The Veteran 
reported still having problems of impotency, controlling his 
water, and extreme tenderness.  The Veteran believed that VA 
was negligent in not providing enough testing and research 
prior to the surgery and that the PSA level and other 
indicators did not warrant surgery as the best option as it 
was presented to him.  The Veteran believed that other 
methods of treatment should have been considered and 
recommended based on the preoperation findings and PSA 
levels.  Postoperative findings of no cancer in the prostate, 
he asserts, supports the fact that other options should have 
been considered.  He concluded that further testing should 
have been performed and that the results would have indicated 
that the radical treatment and surgery were not required. 

In a statement received in December 2004, the Veteran noted 
that when a biopsy was conducted prior to surgery, he was 
informed that the results showed cancer.  The Veteran 
believes that other tests did not show the presence of cancer 
to a degree that would warrant radical surgery.  He confirmed 
that he was advised that the best course of action for 
someone his age was the radical prostatectomy.  He noted that 
he followed the recommendations by the medical professionals.  
The Veteran mentioned that prior to the surgery, a CT scan 
showed a small cyst at the base of the prostate and his PSA 
level was 0.2.  Two doctors and a nurse practitioner 
explained his options and again informed him that given his 
age, the best option was radical surgery for the removal of 
the prostate.  When a biopsy was conducted, he said that he 
was told that it showed cancer.  Based on that information, 
he said he opted for surgery.  The Veteran noted that when 
the prostate was removed for further testing, no cancer was 
found in the prostate.  Accordingly, the Veteran asserts that 
VA was negligent in not providing enough testing and research 
prior to the radical surgery.  He asserts that methods of 
treatment should have been considered based on the 
preoperation findings and especially the PSA levels.  The 
Veteran asserted that the fact that there was no cancer found 
in the prostate gland supports the fact that other options 
should have been considered and more extensive testing should 
have been performed.  He said that this would have indicated 
that the radical removal of the prostate was not required.  

The Veteran contends that he complained after surgery and had 
to undergo an emergency surgery because he experienced damage 
to his penis when a VA doctor pulled out the catheter tube; 
he asserts that scar tissue formed and the passage was 
completely blocked so that the doctor could not insert a new 
catheter tube.  The Veteran stated that he has complained 
about his surgical incision not healing properly and erectile 
dysfunction.  

In support of his claim regarding PSA levels, the Veteran 
submitted copies of pages from a booklet entitled, Prostate 
Cancer: What it is and how it is treated.  Above the section 
that notes that PSA tests are in the normal range when it is 
reported to be between 0 to nanograms per milliliter, the 
Veteran made a notation that on May 2003, his PSA level was 
0.2.

A September 2003 letter from Armed Forces Institute of 
Pathology (AFIP) of the Department of Defense reveals that 
there were small simple glands in the black colored core of 
block "A" that were interpreted as carcinoma based on their 
abnormal shape and presence of rare nucleoli.  The AFIP 
shared that the Gleason score was 3 and 3.  The AFIP inquired 
as to whether the Veteran had a family history of prostate 
cancer.      

An October 2003 VA treatment record shows that the Veteran 
stated that he was possibly going to have his prostate 
removed.  He expressed concern about his medical history and 
stated that he did not understand everything that was going 
on.

A November 2003 pathology report showed minimal focal acute 
and chronic inflammation.  Accordingly, the Veteran's case 
was sent to the AFIP for consultation.  A November 2003 VA 
operative report and a November 2003 VA uro-urology general 
note from the chief resident altogether show that the Veteran 
and his wife had extensive counseling regarding the natural 
history of the disease as well as the options available 
(watchful waiting, hormonal ablation, surgery, radiation both 
brachy and cryoablation) and risks and benefits associated 
with each option.  It was noted that in view of the Veteran's 
youth, he was recommended for surgery with radical retropubic 
prostatectomy and after careful consideration, the Veteran 
decided to proceed.  The chief resident noted that he 
informed the Veteran of risks including, but not limited to 
bleeding requiring transfusion with attendant risks, 
infection, incontinence, impotence, injury to the rectum, 
bladder, ureters, ilial vessels, hematoma and/or lymphocele 
formation, bladder neck contracture, exacerbation of back 
pain, and risks of anesthesia such as myocardial infection, 
cerebral vascular accident, congestive heart failure, 
pulmonary embolism, deep vein thrombosis, and even death.  
The chief resident noted that the Veteran wanted to proceed 
with full understanding of all risks.  A November 2003 
discharge summary shows that when the Veteran was informed of 
the indications, risks, and benefits for surgery, he agreed 
to proceed.
  
A December 2003 addendum from the AFIP showed no findings of 
any residual carcinoma in the prostatectomy specimen.  The 
AFIP noted that they recut four of the paraffin blocks to 
further study the significance of several glands of 
questionable significance and there was no reaction to the 
alpha-methylacyl-coenzyme-A race (AMACR) immunostain and the 
p63 immunostain did not show any glands without basal cells.  
The AFIP reviewed the needle biopsy.  They reported that the 
diagnosis was based upon the morphology and dispersion of 
only 10 or 12 glands so this focus was quite small.     

VA treatment records, including a February 2004 follow-up 
consultation, show that the Veteran had erectile dysfunction 
and urge incontinence.  The examiner reported that the 
Veteran's biopsy had been reviewed by the AFIP and did show 
one focus of cancer.  The Board notes that the Veteran's PSA 
at the time was less than 0.1.  

March 2004 VA treatment record entries provide:  "He 
evidently just had his prostate gland removed secondary to a 
questionable prostate cancer.  However, when after the 
surgery it actually did not show any prostate cancer.  The 
pathology from the radical prostatectomy showed only focal 
atypical glands."  The entry further provided that "He did 
have the biopsy reviewed by the Armed Forces Institute and it 
showed 1 tiny focus of cancer.  His latest serum PSA was 
0.1."

A March 2004 VA treatment record shows that after obtaining 
consent, counsel, and preoperative antibiotics, the Veteran 
underwent surgery.  In a statement written by the Veteran in 
May 2004, he related that options were explained to him and 
that two doctors and a nurse practitioner told him that due 
to his age, the best option was the radical surgery.  He 
stated that a biopsy showed cancer and that based on this 
information, he decided to undergo surgery.   

At the June 2006 Board hearing, the Veteran testified that, 
in his opinion, VA negligently performed the operation as VA 
should never have performed the surgery in the first place.  
The Veteran's fiance testified that she started asking 
questions regarding treatment options and that she was 
informed that the only treatment option that would work for 
him was prostatectomy.  She related that the nurse 
practitioner got "in my face" and said he was going to die.  
She said that the nurse introduced them to a student surgeon.  
The Veteran's fiance further testified that the student 
surgeon insisted there was no other option and stated that 
the Veteran was going to die if he did not have the surgery.  
She claimed that the nurse and the student surgeon wanted the 
Veteran to sign the paperwork consenting to surgery before 
leaving the room.  The Veteran's fiance stated that they 
talked to their children about the surgery and that, 
ultimately, the surgery was forced upon the Veteran.

The Veteran was afforded a VA genitourinary examination in 
January 2009.  The examiner was asked to consider the 
treatment of the Veteran's prostate cancer, including the 
initial diagnosis, the decision to undergo surgery, the 
surgery itself, and the follow-up care.  As more fully 
discussed below, the examiner determined that urethral 
constricture was an additional disability caused by VA 
medical treatment, but erectile dysfunction and bladder 
incontinence were not.  The examiner's findings are supported 
by complete rationale and, as such, the opinion is deemed 
adequate for rating purposes pursuant to Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Also see Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Analysis

The Board notes that the Veteran has very clearly asserted 
that he believes VA improperly performed surgery in November 
2003 and then provided negligent after care.  It is important 
to note that the Veteran's work history is as a mechanic and 
there is nothing in the record to suggest that he has any 
medical training.  Accordingly, his statements must be 
accepted only as lay assertions that are not afforded the 
weight of a medical opinion.  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007).  

The Board notes that erectile dysfunction and bladder 
incontinence are both observable symptoms, however, the 
Veteran is not competent to render a medical diagnosis or to 
provide a medical nexus opinion.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Consequently, his statements are given 
weight only as to the fact that he has experienced erectile 
dysfunction and bladder incontinence since the time of his 
November 2003 surgery.

In the January 2009 VA examination report, it is reflected 
that the Veteran's extensive medical record and assertions 
were reviewed.  Following such review, the examiner 
specifically found that incontinence was not caused by 
improper use of a catheter and pointed out that it is clearly 
and commonly a residual of prostatectomy.  The examiner also 
found that erectile dysfunction is a clear residual of 
prostatectomy.  The Board notes that both incontinence and 
erectile dysfunction were listed in the preoperative records 
as known risks.

The examiner further stated that there was no carelessness, 
negligence, lack of proper skill, error in judgement, or 
similar instance of fault on VA's part in furnishing surgical 
treatment.  First, VA did not fail to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  The VA examiner in January 2009 commented that the 
surgery was a reasonable, medically sound option.  The VA 
examiner explained that the Veteran had a positive family 
history, an abnormal prostate examination, and pathology 
reports confirming carcinoma.  The VA examiner noted that the 
low prostate specific antigen (PSA) was not a major 
consideration given the other circumstances.

The VA examiner cited to the expert consultation with AFIP 
confirming the cancer diagnosis.  He said that it was 
possible that the prostatectomy pathology did not reveal any 
carcinogen and that the cancer found on needle biopsy was the 
only cancer cells of the prostate.  It is also possible, he 
said, that the interpretation of abnormal cells was not 
cancer.  The VA examiner observed that there was no 
negligence on the part of VA pathology, the diagnosis was 
made by the AFIP.

The VA examiner reported that when the Veteran did have 
follow-up care in January 2004, there was no mention of the 
biopsy results or any follow-up treatment.  The VA examiner 
stated that although it would have been more ethical to 
discuss the results with the Veteran, it was not negligent.  
The VA examiner noted that a February 2004 medical entry 
stated that in the genitourinary follow-up: "The patient is 
a 43-year-old male comes for a follow-up after his radical 
prostatectomy, which was performed on November 5, 2003, by 
Dr. Nsouli with Dr. Boris Haskin assisting.  He does not know 
what the final pathology is at this time."  The VA examiner 
observed that there was no statement whether a discussion of 
the results occurred.  The Veteran stated that he did not 
find out the results until he had requested a copy of his 
record.  The VA examiner stated that this was an ethical 
issue.

The Board acknowledges the Veteran's claim that residuals of 
radical prostatectomy are due to treatment at a VA medical 
facility.  Determining whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, 
however, requires medical expertise.  In this case, the only 
medical opinion of record is that there was no negligence on 
the part of the VA pathology and that surgery was a 
reasonable and medically sound option.  The opinion was 
offered with benefit of review of the evidence, consultation 
with multiple health care providers, and interviews with the 
Veteran and his wife.  The VA medical opinion is supported by 
rationale.  The Board finds the VA opinion to be persuasive 
and entitled to considerable weight.  

Second, there is evidence that VA furnished surgical 
treatment with the Veteran's informed consent.  The Board 
acknowledges that an October 2003 VA treatment record 
regarding a follow-up from his prostate biopsy shows that he 
was given both oral and written education of possible 
treatment choices and procedures, that the Veteran was 
interested in surgery and that he wanted to discuss it with 
family and friends, and that he was provided an educational 
pamphlet that contained the phone number to the urology 
department.  The Board additionally acknowledges that a 
subsequent October 2003 VA treatment record reveals that the 
Veteran reported that he was possibly going to have a 
prostatectomy and that he did not understand everything that 
was going on.  Nevertheless, various November 2003 VA 
treatment records and a March 2004 VA treatment record 
altogether show that after being informed of the risks and 
benefits of surgery, he agreed to proceed.  Moreover, in a 
statement written in May 2004, the Veteran said that the 
options were explained to him and that he was informed by two 
doctors and a nurse practitioner that given his age, the best 
option was radical surgery.    

The VA examiner in January 2009 stated that when the Veteran 
signed consent for the prostatectomy, the possible 
complications were stated in the consent that they were 
reviewed.  The possible complications included bladder neck 
contracture, urinary incontinence, erectile dysfunction and 
impotence.  Also, the VA examiner cited to two VA entries.  
The first entry was from September 2003 that noted that the 
Veteran had a new diagnosis of cancer of the prostrate and 
left kidney stones.  Treatment options were discussed and the 
nurse who had seen the Veteran that day answered all of his 
concerns and questions.  The report revealed that the Veteran 
was encouraged to discuss with his friends and family, and a 
support group.  An education pamphlet was given and any 
questions were answered.  The Veteran was encouraged to 
contact the VA medical center with any questions prior to his 
gastro-urinary follow-up.  It was noted that the Veteran had 
a significant history of cancer in the family and that he 
wanted a bone scan and repeat computed tomography (CT) of his 
pelvis and abdominal.  Education was given.  

The VA examiner further referenced an October 2003 VA 
treatment entry regarding the Veteran's follow-up 
appointment.  The medical entry revealed that VA informed the 
Veteran verbally and through written material of possible 
treatment choices and their procedures (surgery, watchful 
waiting, hormone ablation, cryosurgery, and radiation 
treatment both external and brachia seed).  At the time, the 
Veteran expressed interest in undergoing surgery and wanted 
to return home to discuss the options with friends and 
family.  The Veteran was provided an educational pamphlet to 
read and review; and was provided a phone number for the 
urology department.  When the Veteran expressed concern due 
to a significant family history of cancer, a bone scan and 
computed axial tomography (CAT) scan were ordered to allow 
the Veteran to further investigate.  The Veteran was 
encouraged to contact VA with any concerns or questions.  The 
Veteran was scheduled for a radical retropubic prostatectomy 
as soon as an opening was available.         

The January 2009 VA examiner additionally noted that the 
Veteran did have information provided to him concerning 
treatment options and that he was seen, had a discussion, and 
had a follow-up appointment a few days later.  The VA 
examiner noted that although the VA medical entry reported 
that the Veteran would go home and discuss with friends and 
family, the Veteran and his wife in separate interviews did 
not recall a discussion of other treatment options.  Instead, 
they recalled being told "you don't do it, he will die 
without surgery."  The VA examiner observed that the Veteran 
and his wife expressed fear and a feeling that his only 
option was surgery.  The VA examiner commented that it would 
be impossible to determine if the Veteran and his spouse 
misinterpreted the information given, especially given the 
circumstance of a cancer diagnosis.  

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for the residuals of radical prostatectomy 
(claimed as incontinence and erectile dysfunction) other than 
urethral stricture, due to treatment at a VA medical facility 
is not warranted.  The medical evidence demonstrates that 
residuals of radical prostatectomy (claimed as incontinence 
and erectile dysfunction) other than urethral stricture, is 
not medically attributable to an unforeseen event nor 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  There 
is no contrary competent medical evidence probatively showing 
that the Veteran suffers from additional disability due to an 
unforeseen event or carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  Thus, a preponderance of the probative evidence 
is against the Veteran's claim for 38 U.S.C.A. § 1151 
compensation for the residuals of radical prostatectomy 
(claimed as incontinence and erectile dysfunction) other than 
urethral stricture.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of radical prostatectomy (claimed as 
incontinence and erectile dysfunction) other than urethral 
stricture is denied.  






REMAND

In considering the Veteran's claims of entitlement to an 
evaluation in excess of 20 percent for degenerative changes 
of the lumbar spine, entitlement to an evaluation in excess 
of 20 percent for degenerative joint disease of the left 
knee, and entitlement to an initial compensable evaluation 
the urethral constricture, the Board finds that once again 
the medical evidence is wanting.  The Board is cognizant of 
the fact that this appeal has been pending for quite some 
time and is apologetic for the need to again remand the 
increased rating claims.  To do so, however, appears to be in 
the best interest of the Veteran and, thus, a remand may not 
be avoided.

At the Veteran's January 2009 VA orthopedic evaluation, there 
is evidence of his being scheduled for a total left knee 
replacement.  These records are not associated with the 
claims folder and the RO has not considered whether a total 
rating for the period of convalescence may be required.  
Additionally, the Veteran advised VA in May 2009 that he had 
been seeing a private physician for his left knee.  Thus, the 
treatment records must be updated and the RO provided the 
opportunity to determine the appropriate evaluation.

Additionally, the Veteran, in a May 2009 statement, advised 
that there were outstanding medical records regarding his 
back disability and that his complaints had increased.  The 
Board notes that the most current treatment record associated 
in the Veteran's claims file is from March 2009 and the 
Veteran has not waived AOJ review of those records.  
Consequently, this claim must be remanded to obtain all 
recent treatment records and the RO provided the opportunity 
to determine the appropriate evaluation.

The Board also notes that by rating decision in March 2009, 
the RO granted a noncompensable evaluation under 38 U.S.C.A. 
§ 1151 for urethral constricture (due to scar tissue damage 
removal of catheter with inflated balloon).  A notice of 
disagreement regarding the initial rating for the recent 
grant under 38 U.S.C.A. § 1151 for urethral constricture was 
received in May 2009.  Appropriate action is, therefore, 
necessary pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board hereby advises the Veteran and his representative 
that if the Veteran wishes to complete an appeal on the claim 
of entitlement to a higher initial rating for urethral 
constricture, he will need to file a timely substantive 
appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should consider the Veteran's 
disagreement with the March 2009 
assignment of a noncompensable rating for 
urethral constricture and take 
appropriate action.  The Veteran and his 
representative should be advised of the 
need to file a timely substantive appeal 
if the Veteran wishes to complete an 
appeal from that determination.  

2.  Contact the Veteran and ask him to 
identify all sources of treatment for his 
lumbar spine and left knee disabilities.  
Obtain the appropriate consent for the 
release of all private treatment records 
identified.  Obtain any reports not 
already of record and associate them with 
the claims folder, including MRIs that 
were taken in 2009 of his lumbar spine, 
and medical records from the private 
physician for his left knee.  

3.  After the development requested above 
has been completed, readjudicate the 
Veteran's claims, including specifically 
advising the Veteran if separate ratings 
for neurologic manifestations of his 
lumbar spine disability are warranted.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


